Citation Nr: 9911704	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the calculated amount of $20,378.00.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  He died in February 1992 and his surviving spouse is 
the appellant in the present matter.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 decision of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO), which denied entitlement to waiver of recovery 
of an overpayment of VA death pension benefits in the 
calculated amount of $20,378.00.  The appellant has not 
challenged the calculated amount of the overpayment and the 
matter is ready for the Board's appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained by the agency of 
original jurisdiction.

2.  An overpayment of death pension benefits in the 
calculated and undisputed amount of $20,378.00 was created 
when the appellant failed to report her income from wages in 
income verification statements that she signed and submitted 
in March 1993 and March 1994.

3.  In denying the appellant's request for a waiver of the 
calculated debt of $20,378.00 in July 1997, the Committee 
found that there had been misrepresentation on the part of 
the debtor (the appellant), who has not submitted credible 
evidence sufficient to rebut or countervail this finding.


CONCLUSION OF LAW

The appellant is not entitled to a waiver of recovery of an 
overpayment of death pension benefits, in the calculated 
amount of $20,378.00.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (1998).

REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each the appealed claim 
is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The use of the term "well-grounded" is confined to an 
evidentiary context in the field of veterans' benefits and, 
accordingly, where the law and not the evidence is 
dispositive of a case, a claim for VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  In such cases, the application of the "not well-
grounded" phrase would be legally imprecise, if not 
incorrect.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The facts of the present case:

The record shows that, shortly after the veteran's death in 
February 1992, the appellant submitted an application for VA 
death pension benefits (VA Form 21-534), which she signed and 
in which she indicated that she had no income from any 
source.  In a March 1992 letter, the RO informed the 
appellant that her claim for death pension benefits had been 
approved, effective from February 1992, based on her reported 
countable income of zero.  She was advised in this letter of 
her duty to notify the RO of any changes in her income, as 
any changes would require adjustments to her payments, and 
was also advised that her failure in promptly informing VA of 
any income changes could result in the creation of an 
overpayment in her account.

The record also shows that, along with the above letter of 
March 1992, the appellant received a VA Form 21-8767 ("Death 
Pension Award Attachment"), which is a form that normally 
accompanies this type of letter granting death pension 
benefits and which the Board notes advises its reader (who is 
always the recipient of a death pension award) of his or her 
duty to give prompt notice to the RO "of any change in 
income or net worth for you or your dependents for whom you 
have been awarded benefits ..." and of the fact that his or 
her "[f]ailure to notify us of these changes will result in 
an overpayment which is subject to recovery."

The record also shows that the appellant submitted two VA 
Forms 21-0518 ("Improved Pension Eligibility Verification 
Report of a Surviving Spouse With No Children") in March 
1993 and March 1994, which she signed and in which she 
informed the RO that she had not received wages nor had been 
employed at any time during the past 12 months, that she had 
not remarried since the veteran's death and that she had had 
no income from any source between March 1, 1992, and February 
28, 1995.

In a letter dated in September 1996, the RO advised the 
appellant of its proposal to stop her pension payments 
effective February 1, 1993, based on evidence received that 
showed that the appellant had had income in 1993 ($8,460.00), 
1994 ($8,610.00) and 1995 ($7,371.50).  The evidence had been 
obtained, according to this letter, from a statement signed 
by the appellant's employer indicating that the appellant had 
been working since 1993.  The appellant was afforded a 60-day 
period to submit evidence rebutting this data but the 
appellant did not respond and, by letter of November 1996, 
she was advised that the pension award was being terminated, 
as proposed.  She was then notified, by document dated in 
December 1996, of the calculated amount of the debt, of her 
right to dispute the existence of that debt, and/or its 
calculated amount, and of her right to request a hearing and 
a waiver, but was also reminded that a waiver would not be 
granted if there was fraud, misrepresentation or bad faith on 
her part in connection with the change in the benefits that 
had resulted in the overpayment.

The record shows that the appellant then submitted a VA Form 
20-5655 ("Financial Status Report"), which she signed and 
dated in January 1997, and in which she, again, indicated 
that she had had no employment, nor income from any source, 
during the past two years and listed one asset valued at 
$8,000.00 and a series of expenses totaling $1,599.00 per 
month.  She also added the following statement:  "I am not 
working anymore.  I don't have any income at all.  I was 
fired from my job ... [at the] Ponce Municipal Government 
because it was [a] temporary position since Oct. 1996."  In 
conjunction with this form, she also submitted the following 
statement, which she again signed and dated in January 1997, 
and in which she requested the waiver that is the object of 
the present appeal:

Waiver Request

Because I am not working anymore and I 
don't have income at all I am requesting 
[a] waiver of my overpayment debt 
created.

I was working because when my husband 
died I have [sic] to take care of all his 
debt[s] and ... the VA benefits were not 
sufficient to cover all these debts.  
Also I did not know that I can not work.  
I was not informed of this matter.

Please consider this waiver request 
because I have no income to re-pay and it 
will create financial hardship.  Benefits 
should be reinstated.

In the July 1997 decision hereby on appeal, the Committee 
denied the request for a waiver of the debt of $20,378.00, 
after finding that there had been misrepresentation on the 
part of the appellant, which automatically precluded the 
granting of a waiver.  The Committee explained that it had 
found no reasonable excuse presented by the appellant as to 
her failure to report to VA that she was working and 
receiving income from wages and found that her failure to 
inform her income was done with knowledge that, by reporting 
the income, she would not had been entitled to the VA pension 
and that, therefore, she had reported zero income with the 
intention to retain eligibility for VA benefits.

The appellant was also advised, in the above communication, 
that, if she was still in receipt of (other) VA benefits, the 
RO would subtract the total amount of benefits due starting 
with her next check, in order to collect the debt, and that, 
if she was no longer in receipt of any VA benefits, she would 
then have to repay the debt.  However, if it was not possible 
for her to pay the full amount in one payment, she was 
advised to submit an initial payment, together with a plan 
for payment of the balance within a reasonable time.

The veteran's Notice of Disagreement, which she dated and 
signed in August 1997, was received at the RO in September 
1997.  She thereafter submitted, in February 1998, a VA Form 
21-4138 ("Statement in Support of Claim"), in which she 
inquired about the status of her request for a waiver of debt 
and said that she had not worked since November 1996 and that 
she was enclosing additional evidence in order to "reopen" 
her "widow pension claim," as she was "not eligible for 
unemployment benefits" because she had been fired from her 
job.

The evidence that was attached to the above VA Form 21-4138 
consisted of (1) a letter dated in November 1996, in Spanish, 
reflecting the appellant's resignation from a job, effective 
in November 1996; (2) the first page of possibly a two-page 
memorandum, dated in January 1997, also in Spanish, in which 
the appellant apparently is informed that she is being 
terminated from her employment; and (3) a VA Form 21-0518-1, 
signed by the appellant and, in which, again, she said that 
she had not remarried since the veteran died and that she had 
not received any wages, nor had been employed, during the 
past 12 months.  (The Board notes that there is no official 
translation of the two Spanish documents just mentioned in 
the record but such a translation is not necessary due to the 
two documents' obvious lack of pertinence to the matter 
hereby on appeal, which basically centers around the question 
of whether the appellant's failure to notify her income from 
wages constituted bad faith or misrepresentation of a 
material fact.)

A Statement of the Case detailing the history of the present 
matter and further advising the appellant of her appellate 
rights was issued in April 1998.  The appellant then 
submitted her Substantive Appeal, also in April 1998, in 
which she presented the following argument:

1) My appeal is for waiver of debt

2) I do not read or write English & have 
only HS education.  I was not working 
when I became a widow bot [sic] due to 
debts [that the] Vet[eran] left me [with] 
I had to work because [the] VA pension 
was not enough for me to cover all my 
living expenses plus debts.  Although I 
was working I did not know that it would 
effect [sic] my VA benefits.  The EVR's 
wore [sic] completed without [me] knowing 
that my working income would terminate 
[my] pension benefit[s].  I did not act 
in bad faith nor did I enrich myself by 
receiving VA pension.  I stopped working 
[in] Sep/96, evidence of this was sent to 
resume my VA pension benefits.  I am 
going thru [sic] many hardships as I am 
unable to financially repay [the 
calculated] debt and [currently] live off 
family charity & food cupons [sic] of 
$140- per month.

The pertinent statutory and regulatory provisions:

According to the applicable VA statutory provision, there 
shall be no recovery of payments or overpayments of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.  See, 38 U.S.C.A. 
§ 5302(a) (West 1991); see, also 
38 C.F.R. §§ 1.962, 1.963(a) (1998).  However, this waiver of 
indebtedness is precluded if, in the Secretary's opinion, 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the claimant.  See, 38 U.S.C.A. § 5302(c) (West 
1991); and, again, 38 C.F.R. § 1.965(a) (1998).  See, also, 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In Ridings, at 546, the Court made reference to the above 
statutory provisions and then said that, "[t]hus, a negative 
determination as to whether there is an indication of fraud, 
misrepresentation or bad faith must be made before the [six] 
elements involved in the determination of whether recovery 
would be against equity and good conscience [which are set 
forth in 38 C.F.R. § 1.965(a) (1998)] may be considered." 
The Court then remanded the case in order for the Board to 
initially determine whether the requested waiver in that case 
was precluded under 38 U.S.C.A. § 5302(c) and, thereafter, if 
not so precluded, address the six elements listed in 
1.965(a).  See, also, in this regard, Richards v. Brown, 9 
Vet. App. 255, 257 (1996), in which the Court specifically 
said that the § 5302(c) determination of whether there was 
fraud, misrepresentation or bad faith is a "threshold" 
determination.

Misrepresentation, according to the pertinent regulation, 
must be more than non-willful or mere inadvertence.  See, 
38 C.F.R. § 1.962(b) (1998).

According to § 1.965(a), the "equity and good conscience" 
standard will be applied when the facts and circumstances in 
a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights and the 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) fault of the debtor; (2) balancing of faults; 
(3) undue hardship; (4) defeated purpose of the benefits; (5) 
unjust enrichment; and (6) changing position to one's 
detriment.  The same regulation also provides, in its section 
"b," that, in applying this single standard for all areas 
of indebtedness, the following elements will be considered, 
any indication of which, if found, will preclude the granting 
of a waiver:

(1) Fraud or misrepresentation of a 
material fact.

(2) Bad faith.  This term generally 
describes unfair or deceptive dealing by 
one who seeks to gain thereby at 
another's expense.  Thus, a debtor's 
conduct in connection with a debt arising 
from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the Government.

(3) Lack of good faith.  Absence of an 
honest intention to abstain from taking 
unfair advantage of the holder and/or the 
Government.

See, 38 C.F.R. § 1.965(b) (1998).

Analysis:

First, as explained above, the threshold determination as to 
whether there was fraud, misrepresentation or bad faith on 
the part of the appellant should be made and, only if it is 
found that none of these elements was present, would the 
Board then be required to determine whether the waiver could 
be granted based on the standard of equity and good 
conscience.  Also, since, in the present case, the appellant 
has not disputed the calculated amount of the debt nor the 
Commission's finding that she failed to disclose her earnings 
from wages and actually denied holding a job, the Board only 
needs to determine at this point whether the appellant has 
offered a reasonable explanation for that conduct so as to 
preclude a finding that there was indeed misrepresentation, 
or bad faith, on her part.

As shown above, the appellant has been given ample 
opportunities to explain why she acted like she did but, 
unfortunately, she has limited her defense by saying, and 
only very recently, that she does not read, nor write, 
English, even though it is noted that all her communications 
to the RO in the record have been in English and have been 
signed by her, which renders her argument suspiciously self-
serving and lacking in credibility.  Furthermore, the Board 
can not think of a reason why the RO would not have provided 
proper assistance to the appellant, in terms of helping her 
understand the forms and her duties regarding her receipt of 
death pension benefits, if she had informed the RO about her 
recently-alleged language barrier.  The Board finds that this 
recently-brought argument, which is obviously intended to 
demonstrate that the appellant was ignorant of her duty to 
keep VA apprised of all income from any sources, a duty that 
the record reveals she was clearly advised of, is not 
persuasive.

The appellant has also said that, when she became a widow, 
she was not working and has seemed to try to rationalize her 
actions by saying that the VA benefits were not enough to 
cover her expenses and debts.  This, of course, is no excuse 
for her  failure to disclose her income from wages and her 
actual denial of being working.

The Board finds that the evidence and arguments that the 
appellant has presented in support of her claim for a waiver 
are not sufficient to rebut the Commission's finding to the 
effect that she incurred in misrepresentation.  It is clear 
from the record that the appellant did misrepresent a 
material fact when she repeatedly informed VA that she was 
not employed and that she had had no income from wages 
between March 1, 1992, and February 28, 1995, when she knew 
that that was not the case.  The arguments presented by the 
appellant have not convinced the Board that her actions were 
only due to mere non-willful inadvertence or simple ignorance 
of her duties towards VA.

Insofar as the threshold determination of whether there was 
fraud, misrepresentation or bad faith on the appellant's part 
has been answered in the affirmative, the Board needs not 
address the second question of whether the requested waiver 
could be warranted under the principle of equity and good 
conscience.

In view of all of the above, the Board has no other recourse 
but to conclude that the appellant is not entitled to the 
requested waiver of recovery of the overpayment of 
$20,378.00, as a matter of law.  The claim has failed due to 
its lack of legal merit or entitlement under the law and 
must, therefore, be denied.


ORDER

The appeal of the claim of entitlement to waiver of recovery 
of an overpayment of death pension benefits, in the 
calculated amount of $20,378.00, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

